Title: From Stephen Peabody to John Quincy Adams, 26 July 1825
From: Peabody, Stephen
To: Adams, John Quincy


				
					Sir,
					Atkinson 26th. July 1825.
				
				I feel a diffidence in addressing you on a subject, that I am not satisfied is not impertinent & improper. My apology is a desire to assist an honest unfortunate man.I understand that the Government is building a light house on Owl’s head Island in Thomastown Maine. A friend of Mr. John Sherburne of Orland in Maine has requested me to assist Sherburne in getting the appointment of keeper of the light. I have been acquainted with Sherburne for twenty years. He commenced & contemplated following the Sea for a living, but by a Severe fit of sickness became disenabled to endure the fatigues attending it & was obliged to give it up. He is a man of scrupulous integrity & uprightness, & in my opinion every way qualified for the trust. Although the amount of the Salary would be small it would be great to him having a family & being unable to support them by his labour, & I know of no man more needing & deserving of publick countenance & support. His appointment to that office, I think would fully satisfy the publick & all concerned.—I am Sir with great respect your most / obedient humble Sert.
				
					Stephen Peabody
				
				
			